TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-21-00273-CV



                                        O. J. I., Sr., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee




              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-19-002319, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               Appellant O. J. I., Sr. filed his notice of appeal on June 11, 2021. The appellate

record was complete on June 23, 2021, making appellant’s brief due on July 13, 2021. To date,

appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition).    The accelerated schedule requires greater compliance with

briefing deadlines. Therefore, we order Michael Ludvik to file appellant’s brief no later than

August 20, 2021. If the brief is not filed by that date, counsel may be required to show cause

why he should not be held in contempt of court.

               It is ordered on August 6, 2021.



Before Justices Goodwin, Baker, and Smith